DETAILED ACTION
Claims 1-16, 18-38, and 40-44 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020, has been entered.
 
Specification
The clean specification submitted on July 6, 2020, is objected to because of the following minor informalities:
In paragraph [0007], last line, replace “0x1ffff” with --0x1fff-- (remove an ‘f’).
In paragraph [0047], line 2, delete the extra “with”.
In paragraph [0049], line 2, delete the extra “the”.
In paragraph [0050], line 2, delete the extra “the”.
In paragraph [0050], line 2, delete “corresponding” to improve grammar.  Or, applicant may insert --a-- before “corresponding”.
In paragraph [0054], line 1, “may further to” is grammatically incorrect and must be reworded.
In paragraph [0055], line 1, “may further to” is grammatically incorrect and must be reworded.
In paragraph [0062], 4th to last line, delete the extra “the”.
In paragraph [0069], line 1, “may further to” is grammatically incorrect and must be reworded.
In paragraph [0069], last line, replace “triggera” with --trigger a--.
In paragraph [0080], line 2, replace “initiatea” with --initiate a--.
In paragraph [0082], line 2, replace “witha” with --with a--.
In paragraph [0083], line 2, replace “branchesand” with --branches and--.
In paragraph [0086], line 2, replace “logicfor” with --logic for--.
In paragraph [0086], line 3, replace “entriesmay” with --entries may--.
In paragraph [0098], line 2, replace “branchesand” with --branches and--.
In paragraph [0099], line 2, it appears “the address register” should be --an address register--.  “[T]he address register” lacks basis because in the previous sentence there are multiple address registers.
In paragraph [00100], line 1, should “the address register” again be --an address register-- (for similar reasons as above)?
In paragraph [00108], the last sentence is grammatically incorrect and must be reworded.  In the last line, it appears “one, and save them” should be --one - and saved--.
In paragraph [00188], line 2, replace “andmay” with --and may--.
In paragraph [00193], line 2, delete the extra “the”.
In paragraph [00193], line 2, the word “of” is shown as being deleted (struck through).  This should not appear in a clean specification.
In paragraph [00194], line 1, please replace “perform” with --process an instruction that performs-- to reintroduce this language and provide proper basis for “the instruction” in lines 1-2.
In paragraph [00194], line 1, delete the extra “the”.  This deletion was made on January 27, 2020, but the deleted language was somehow reintroduced into this clean specification.
In paragraph [00194], line 2, delete “corresponding” to improve grammar.  Or, applicant may insert --a-- before “corresponding”.
In paragraph [00196], line 1, delete “an instruction that executes”.  It does not make sense to say an instruction executes another instruction.
In paragraph [00198], line 1, “may further to” is grammatically incorrect and must be reworded.
In paragraph [00199], line 1, “may further to” is grammatically incorrect and must be reworded.
In paragraph [00200], line 1, replace “Refering” with --Referring--.
In paragraph [00200, line 1, replace “againto” with --again to--.
In paragraph [00213], line 1, “may further to execute” is grammatically incorrect and must be reworded.
In paragraph [00215], line 1, replace “Refering” with --Referring--.
In paragraph [00216], line 6, replace “valuesto” with --values to--.
In paragraph [00218], line 2, insert two spaces between the period and “When”.
In paragraph [00220], line 4, insert two spaces between the period and “The”.
In paragraph [00222], 2nd to last line, replace “acorresponding” with --a corresponding--.
In paragraph [00224], line 2, replace “initiatea” with --initiate a--.
In paragraph [00226], line 2, replace “Whenthe” with --When the--.
In paragraph [00227], line 2, replace “branchesand” with --branches and--.
In paragraph [00227], line 5, replace “maycomprise” with --may comprise--.
In paragraph [00227], 4th to last line, insert two spaces between the period and “The”.
In paragraph [00227], 4th to last line, replace “includebranch” with --include branch--.
In paragraph [00228], 2nd to last line, replace “bethe” with --be the--.
In paragraph [00230], line 1, replace “Theone” with --The one--.
In paragraph [00230], line 1, replace “entriesmay” with --entries may--.
In paragraph [00231], line 2, replace “addressesstored” with --addresses stored--.
In paragraph [00231], 3rd to last line, insert two spaces between the period and “The”.
In paragraph [00231], 2nd to last line, replace “Thecall”, with --The call--.
Appropriate correction is required.
The specification is objected to as failing to provide clear meaning for “non-interrupting” in the context of a branch instruction, as claimed in claim 1, for instance.  See 37 CFR 1.75(d)(1).  See the related 112(b) rejection below for further details.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because many amendments are required, the clean specification includes at least one marking, and possible for other reasons that may cause confusion at printing.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Objections
Claims 1 and 23 are objected to because of the following informalities:
In the 2nd to last line, delete the semicolon after “and” (use double brackets to delete the semicolon, not a strike, which is difficult to perceive in this instance).
Claims 5 and 27 are objected to because of the following informalities:
It is not correct to state that an instruction branches to the register.  It branches to the destination address stored in the register.  Please make this clarification.
Claims 5-6, 10, 13-14, 27-28, 32, and 35-36 are objected to because of the following informalities:
Each of the instructions set forth in these claims is tied to the branch, first target address register, and/or the destination address of the non-interrupting branch instruction of the independent claim.  If each of these dependent claims is setting forth a type (species) of non-interrupting branch, then applicant should clarify this so as to avoid misinterpretation that these claims are setting forth a new instruction in addition to the non-interrupting branch instruction.  For instance, claim 5 could be reworded as --The processor of claim 1, wherein the non-interrupting branch instruction unconditionally branches to the destination address--.
Claim 18 is objected to because of the following informalities:
In line 2, replace “comprises” with --comprise--.
Claim 40 is objected to because of the following informalities:
In line 2, replace “comprises” with --comprise--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 and 40-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 and 23, applicant now claims executing both a first non-interrupting branch instruction and a call instruction based on the first target register.  The examiner has not found original support for multiple branches executing based on the same target register.  As the claims were initially drafted, the examiner understood the first non-interrupting branch instruction (of claims 1 and 23) to be a genus, while dependent claims 17 and 39 set forth a call species of that genus.  Thus, bringing the call into claim 1 would seem to require replacing the non-interrupting branch instruction language with call language, instead of claiming the call in addition to the non-interrupting branch where both operate on the same first target register.  Applicant has not pointed to support in the lengthy specification for this combination of branches using the same destination in the same first target register.  As such, it does not appear that applicant possessed this invention at the time of filing.
In claims 2 and 24, the examiner has not found original support for the first target register of the call instruction being set by adding a displacement to the program counter.  The examiner did a search for “call” in proximity to “displacement” in the lengthy specification, and no hits were found.  Applicant has not pointed to support.  As such, it does not appear that applicant possessed this invention at the time of filing.
All dependent claims are rejected for depending on claims including new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 18-38, and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 19, line 3, “the call instruction”.  There are call instructions in claim 19, line 2, and claim 1.
In claim 41, line 3, “the call instruction” for similar reasons as above.
After further consideration, claims 1 and 23 are indefinite because it is unclear what it means for a branch instruction to be a “non-interrupting” branch instruction (e.g. claim 1, line 9).  The examiner has found no description of what this means in the disclosure.  The only portion of the specification that includes the word “interrupt” states “The processing logic 918 may execute a non-interrupting branch instruction based on a value stored in a target register of the one or more target registers of the target register file 906.  The non-interrupting branch instruction may use the one or more target registers of the target register file 906 to specify a destination address of a branch specified by the non-interrupting branch instruction.”  This does not explain what it means for the branch to be non-interrupting and this is not a term that has well-known meaning in the art.  It could mean that the branch doesn’t cause an interrupt to be handled by a well-if a claim term does not have an ordinary and customary meaning, the examiner should check the specification to determine whether it provides a meaning to the claim term.  If no reasonably clear meaning can be ascribed to the claim term after considering the specification and prior art, the examiner should apply the broadest reasonable interpretation to the claim term as it can be best understood.  Also, the claim should be rejected under 35 U.S.C. 112(b) and the specification objected to under 37 CFR 1.75(d).”
Claims 2 and 24 are indefinite because it is not understood what is meant by the last line.  If the value X in the first target register is the destination address, then it appears the setting step merely writes the destination address to the first target register.  If X is a current value in the first target register that is overwritten with destination Y, then X is not set to Y as claimed; X would be overwritten with Y.
Claims 3-4 and 25-26 include the same “set…” language as claims 2 and 24 are thus similarly unclear.
Claims 3-4 and 25-26 are indefinite because it is not understood how setting the value stored in the first target register to the destination address is done by copying the value stored in the first target register to a general purpose register (or memory).  How does this copying perform the setting?  This is unclear.  Paragraphs [00154]-[00155] of the specification do not assist the examiner in understanding as the saving of target register values does not appear tied to 
All dependent claims are rejected for being indefinite due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Referring to claims 22 and 44, applicant appears to be attempting to claim that the second group comprises just one target register.  However, in claims 18 and 40 (on which claims 22 and 44 respectively depend) set forth that the second group comprises multiple target registers.  As such, claims 22 and 44 do not include the multiple target register limitation of the claims on which they depend, thereby rendering claims 22 and 44 improper dependent claims.  Applicant may cancel claims 22 and 44, amend them to be in proper dependent form, or present a sufficient showing that they comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 18-23, 27-28, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al., U.S. Patent Application Publication No. 2011/0320787 A1 (herein referred to as Dieffenderfer), in view of Coon et al., U.S. Patent No. 8,312,254 (herein referred to as Coon), and ARM, “ARM Architecture Reference Manual”, 2005, 7 pages.
Referring to claim 1, Dieffenderfer has taught a processor (see FIG.2), comprising:
a) a general purpose register file comprising general purpose registers (see FIG.2, GPRF 204);
b) While Dieffenderfer has taught target registers, the target registers comprising a first target register and a second target register (see paragraph [0047]; any register Rm may be a target register), Dieffenderfer has not taught a target register file comprising the target registers, wherein the target register file is separate from the general purpose register file.  However, Coon has taught a target register file (FIG.4A, register file 445), which includes registers used to hold target addresses for indirect branches (e.g. see FIG.4B and note indirect branch references target address register A2, which is in register file 445).  Register file 445, which is in instruction unit 312, is separate from GPRF 304 (FIG.3).  Having address registers separate from general purpose registers is a known concept in the art (even applicant’s own background points this out in paragraph [0005]), and separation of registers by type is not a patentable distinction without applicant demonstrating its criticality.  In the case of an architected target register file comprising the one or more target registers, wherein the architected target register file is separate from the general purpose register file.
c) Dieffenderfer, as modified, has further taught a processing logic circuit (see one or more of TTT 800 (FIG.8A and paragraph [0052]), components 504, 508, 512, and 516 (FIG.5, and the descriptions thereof, and paragraph [0014]), and/or an inherent logic/Boolean unit that performs logical functions (e.g. AND, OR, NOT, XOR, etc.) of paragraph [0064]) communicatively coupled to the general purpose register file and the target register file (component 504 is coupled to the target register file, as modified, because component 504 executes a BHINT instruction, which reads a value from a target register and writes the value to BTAR 508 (see paragraph [0043]), which holds a predicted target address.  The processing logic, including logic/Boolean unit as set forth above, is also coupled to the general purpose register file so as to perform logic operations on register data.  Such a logic unit does not execute branch instructions), the processing logic circuit to:
c1) implement all branch instructions associated with the processing logic circuit as non-interrupting branch instructions using at least one target register of the target register file (all branch instructions associated with the processing logic are implemented ;
c2) execute a first non-interrupting branch instruction based on a value stored in the first target register of the target registers, wherein the first non-interrupting branch instruction comprises an identifier of the first target register storing a destination address denoting a branch of the first non-interrupting branch instruction (see paragraph [0047] and FIG.4B, and note indirect branch instruction BX R0.  In modified Dieffenderfer, the instruction would identify an address register (e.g. A0, or A2, as shown in FIG.4B in Coon) instead of general purpose register R0.  This branch is executed based on the value in a target register (e.g. A0), which is identified by the branch instruction, where the target register stores a destination address denoting a taken branch).
d) Dieffenderfer, as modified, has not taught that the processing logic is to execute a call instruction that branches based on a value stored in the first target register of the target registers; and update the second target register of the target registers with a return address.  However, ARM has taught a call instruction (p.A4-18) that branches to a value stored in first target register Rm, updates a second target register R14 with a return address.  A call is a very well-known instruction that is used to call different procedures for different executions of the program and allowing return to the point in the program after the call.  As a result, it would have first been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer’s processing logic circuit to execute a call instruction that branches based on a value stored in the first target register of the target registers; and update the second target register of the target registers with a return address.  Note, in the proposed combination, the call instruction’s first and second target registers would be in the target address register file (as taught by Coon).
Referring to claim 5, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the processing logic circuit is further to process an instruction that unconditionally branches to the first target register of the target registers.  However, Coon has further taught an unconditional indirect branch instruction.  See column 16, line 67, to column 17, line 3.  Such an instruction is a well-known instruction that quickly jumps without having to verify that some condition has occurred.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the processing logic circuit is further to process an instruction that unconditionally branches to the first target register of the target registers.
Referring to claim 6, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the processing logic is further to process a particular instruction that: determines the conditions under which the branch is to be taken; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.  However, Coon has further taught an conditional indirect branch instruction.  See column 16, line 67, to column 17, line 3.  Such an instruction is a well-known instruction that jumps only when a condition is satisfied, thereby providing flexibility.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the processing logic is further to process a particular instruction that: determines the conditions under which the branch is to be taken; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.
Referring to claim 18, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the target registers comprises a plurality of target registers that are divided into a first group of target registers and a second group of target registers, wherein the first group of target registers comprises branch target registers, and wherein the second group of target registers comprises call return target registers.  However, as set forth in the rejection of claim 1, Dieffenderfer has taught indirect branches and ARM has taught indirect calls and returns, all of which would use the target registers.  One of skill in the art would recognize that, at any given time, based on the program (of which there are practically infinite possibilities), any number of indirect branch types may be using multiple target registers.  This is a matter of design choice.  As such, at any given time, a program may dictate that some target registers would be used for calls/returns and others would be used for non-calls/returns (he target registers would be divided).  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dieffenderfer such that the target registers comprises a plurality of target registers that are divided into a first group of target registers and a second group of target registers, wherein the first group of target registers comprises branch target registers, and wherein the second group of target registers comprises call return target registers).
Claim 19 is rejected for similar reasons as claim 1.
Referring to claim 20, Dieffenderfer, as modified, has taught the processor of claim 18, wherein the processing logic circuit is further to execute a return instruction (see ARM, p.A4-18, 4th paragraph, and note the BX instruction, for instance.  Also, see p.A4-20), wherein the return instruction specifies a call return target register (BX specifies R14), and wherein the return instruction unconditionally branches to the value in the specified call return target register (see the explanation of <cond>.  There may be no condition, in which case it always (unconditionally) occurs).
Referring to claim 21, Dieffenderfer, as modified, has taught the processor of claim 20, wherein the return instruction is the only branching instruction that uses the specified call return target register as a branch target register (R14 is the link register, which is only used by a return instruction to return from a call instruction that sets the link register).
Referring to claim 22, Dieffenderfer, as modified, has taught the processor of claim 18, wherein the second group of target registers comprises a single call return target register (in ARM, R14 is the only link register used by a return instruction).
Claims 23, 27-28, and 40-44 are respectively rejected for similar reasons as claims 1, 5-6, and 18-22.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon, ARM, and Kjell, “Programmed Introduction to MIPS Assembly Language”, Central Connecticut State University, October 2012, 8 pages.
Referring to claim 2, Dieffenderfer, as modified, has taught the processor of claim 1, further comprising a program counter communicatively coupled to the target registers and the processing logic circuit (see FIG.2, PC 215, and FIG.5, next program counter (PC) 520), which ultimately receives a value in a target register so as to fetch an instruction from that address in memory 208).  Dieffenderfer, as modified, has not taught wherein the processing logic circuit is further to process an instruction that: adds a displacement value to a current value pointed to by the program counter to produce the destination address; and sets the value stored in the first target register to the destination address.  However, Kjell has taught an implementation of a call instruction that uses a delay slot and, thus, adds a displacement value of 4 to the program counter (PC) to obtain a destination address to be used by a return instruction.  See the jal instruction (p.7).  A delay slot is useful when a branch is not predicted because some time is required to resolve the branch.  During this time, one or more instructions that are guaranteed to execution regardless of the branch outcome are moved into the delay slot (just after the branch) so that execution would occur during this otherwise idle time.  A delay slot would be useful in Dieffenderfer because an indirect branch cannot always be predicted.  See FIG.7 (and the description thereof), and note the 706 path (where prediction could occur in step 724, or not occur in step 718).  Where prediction cannot occur, a delay slot could be employed to reduce idle time.  As a result, to reduce idle time in some instances, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dieffenderfer such that the processing logic circuit is further to process an instruction that: adds a displacement value to a current value pointed to by the program counter to produce the destination address; and sets the value stored in the first target register to the destination address.
Claim 24 is rejected for similar reasons as claim 2.
Claims 7, 14-16, 29, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon and ARM and the examiner’s taking of Official Notice.
Referring to claim 7, Dieffenderfer, as modified, has taught the processor of claim 6, but has not taught wherein the particular instruction further specifies one or more general purpose registers.  However, a conditional branch specifying a general purpose register is known in the art.  Such an instruction generally bases a branching decision on whether the specified register is equal to some other value.  As a result, in order to realize this functionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the particular instruction further specifies one or more general purpose registers.
Referring to claim 14, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the processing logic circuit is further to process a fourth instruction that: examines a state that results from execution of a prior instruction to determine if the branch is to be taken; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.  However, the examiner asserts that branching based on a resulting state from a previous instruction is well known and accepted in the art.  For instance, it is known for a branch to be preceded by a compare instruction which may set a zero flag (state) if two compared values are equivalent.  Other state may also result in branching.  In order to realize this flexibility in Dieffenderfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that wherein the processing logic circuit is further to process a fourth instruction that: examines a state that results from execution of a prior instruction to determine if the branch is to be taken; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.
Claim 15 is rejected for similar reasons as claim 14.
Claim 16 is rejected for similar reasons as claim 14.  For instance, a branch-if-zero type instruction is known to compare a result of a prior instruction to zero by checking the zero bit in the flag/condition code register.
Claims 29 and 36-38 are respectively rejected for similar reasons as claims 7 and 14-16.
Claims 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon, ARM, the examiner’s taking of Official Notice, and Greiner, “New z/Architecture Instructions that Can Save You Time & Effort”, August 2, 2010, 54 pages (herein referred to as Greiner).
Referring to claim 8, Dieffenderfer, as modified, has taught the processor of claim 7, but has not taught wherein the particular instruction further specifies an immediate value.  However, Greiner has taught that a compare and branch instruction can specify an immediate value to which another value is to be compared and the comparison result would control whether or not branching occurs.  See page 33.  Adding this functionality to Dieffenderfer would increase flexibility therein.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the particular instruction further specifies an immediate value.
Claim 30 is rejected for similar reasons as claim 8.
Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon, ARM, the examiner’s taking of Official Notice, and Anvin, U.S. Patent No. 7,039,792.
Referring to claim 9, Dieffenderfer, as modified, has taught the processor of claim 6, but has not taught wherein the particular instruction further specifies one or more floating point registers.  However, Anvin has taught that compare and branch instructions can specify a floating-point register for comparison against another floating-point number.  See column 4, lines 16-20.  In order to allow Dieffenderfer to branch based on a floating-point comparison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the particular instruction further specifies one or more floating point registers.
Claim 31 is rejected for similar reasons as claim 9.
Claims 10-11, 13, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon, ARM, and Greiner.
Referring to claim 10, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the processing logic circuit is further to process a second instruction that: performs a comparison, specified as part of the second instruction, between two values stored in two corresponding registers of a plurality of registers; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.  However, Greiner has taught that a branch instruction can compare values in two registers and branch if those values are equal.  See page 32.  In order to allow Greiner’s indirect branch to branch based on equivalence of values in registers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the processing logic circuit is further to process second instruction that: performs a comparison specified, as part of the second instruction, between two values stored in two corresponding registers of a plurality of registers; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.
Referring to claim 11, Dieffenderfer, as modified, has taught the processor of claim 10, wherein the two corresponding registers specified by the second instruction are general purpose registers.  See Greiner, page 32, and note general registers R1 and R2.
Referring to claim 13, Dieffenderfer, as modified, has taught the processor of claim 1, but has not taught wherein the processing logic circuit is further to process a third instruction that: performs a comparison, specified as part of the third instruction, between a value stored in one of a plurality of general purpose registers and a value specified as an immediate value in the third instruction; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.  However, Greiner has taught that a branch instruction can compare a register value and an immediate value and branch if those values are equal.  See page 33.  In order to allow Greiner’s indirect branch to branch based on equivalence of such values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dieffenderfer such that the processing logic circuit is further to process a third instruction that: performs a comparison, specified as part of the third instruction, between a value stored one of a plurality of general purpose registers and a value specified as an immediate value in the third instruction; and responsive to the processing logic circuit determining that the branch is to be taken, transfers control to the destination address.
Claims 32-33 and 35 are respectively rejected for similar reasons as claims 10-11 and 13.
Claims 12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer in view of Coon, ARM, Greiner, and Anvin.
Referring to claim 12, Dieffenderfer, as modified, has taught the processor of claim 10, but has not taught wherein the two corresponding registers specified by the second instruction are floating point registers.  However, Anvin has taught a compare and branch instruction based on multiple floating point values.  See column 4, lines 16-20.  Thus, to increase the flexibility in Dieffenderfer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Dieffenderfer such that the two corresponding registers specified by the second instruction (i.e., the CRB instruction on page 32 of Greiner) are floating point registers.
Claim 34 is rejected for similar reasons as claim 12.
Response to Arguments
On page 20 of applicant’s response, applicant argues that Coon has not taught updating the second target register with a return address.  Instead, applicant argues, the return address is pushed onto a stack in Coon.
The examiner agrees.  However, Coon is not relied upon for storage of a return address.  Coon is only relied upon for the teaching of having a separate general purpose register file and a target address register file.  With these two register files, the call instruction of ARM can then be used to store a return address, not into a stack, but into one of the registers designated as the link register.  Since the target address register file holds branch addresses, this link register would then be one of the registers in that target address register file.

On page 20 of applicant’s response, applicant argues Dion and the examiner’s taking of Official Notice.
Both of these specific arguments are moot as the rejections have been updated in response to amendment.  However, the examiner notes that Official Notice is taken for concepts that are capable of instant demonstration as being well-known.

On page 20 of applicant’s response, applicant argues that Official Notice does not allege that the target registers comprise a first and second target register.
The examiner notes that Official Notice was not taken for first and second target registers.  This is already taught by both Dieffenderfer (where register Rm is a target, m covering multiple values) and Coon (where there are plural address registers).  The examiner was merely stating that an indirect call instruction is known, where a target register would store the target address of the call, and another register would store the return address.  The examiner notes that ARM now shows an example of such a call instruction.

On page 21 of applicant’s response, applicant’s second Official Notice argument is not persuasive.  Again, the stack is irrelevant to the rejection.  In Dieffenderfer, as modified, there is a general purpose register file and a separate target register file, and one of the target registers will be used as a link register for an indirect call as taught by ARM.

On page 21 of applicant’s response, applicant argues that no evidence has been provided for pushing a return address onto a stack, and requests evidence.
The examiner notes that this is moot since the stack is not relied upon.  Further, evidence was not provided because the examiner took Official Notice that the noticed concept is well known.  For the examiner to provide documentary evidence, applicant must adequately traverse the Official Notice as set forth in MPEP 2144.03(C), which requires that applicant explain why the noticed feature is not well known in the art.  Such reasoning has not been provided.

Conclusion
The following prior art made of record, on the attached 892, and not relied upon, is considered pertinent to applicant's disclosure:
Sunayama, U.S. Patent No. 6,898,698, has taught an indirect call (balr) with a target register and a link register, and a return (bcr) that specifies the link register as its target (FIG.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li, can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 






/David J. Huisman/Primary Examiner, Art Unit 2183